Exhibit 3.2 By- Laws HARVARD HOLDING INTERNATIONAL, INC. September 15, 2006 Upon motion duly made, seconded and carried, thethe attached document was adopted as the BY- LAWS of HARVARD HOLDING INTERNATIONAL, INC. /s/ Secretary 1 Unanimous Action of the Stockholder(s) and Director(s) HARVARDHOLDINGS INTERNATIONAL, INC. September 15, 2007 The undersign being all of the Stockholder(s) and Direetor(s) of the Corporation, and pursuant to the provisions of Sections 141 mad 22 of the Delaware General Corporation Law, agree that the following resolutions shall be deemed adopted and the following actions taken as if adopted and taken atregularly called eeting of the Stockholder(s) and of the Board of Directors of the Corporation: RESOLVED, that Offieen of t e Corporation e hereby elected to serve for no indefinite term as follows: Arnold Leonora President-Secretary-Treasurer Mark Segovia Vice President RESOLVED, that the ?resident of the Corporation and the Secretary of the Corporation issue shares of stock in the Corporation as follows: STOCKHOLDER NUMBER OF SHARES CONSIDERATION Arnold Leonora 50 $50.00 Mark Segovia 50 $50,00 RESOLVED, that the shams of stock offered, sold and issued by the Corporation shall, ha the h;.n ds of qualified Stockholders, receive the benefits of etion 1244 of the Jntenie Code. /s/ Arnold Leonora /s/ Mark Segovia Arnold Leonora Mark Segovia 2 3 4 By- Laws OF HARVARD HOLDING INTERNATIONAL, INC. September 15, 2006 ARTICLE I SHAREHOLDERS 1. Annual Meeting A meeting of the shareholders shalt be held annually for the election of directors and the transaction of other business on such date in each year as may be determined by the Board of Directors, but in no event later than 100 days after the anniversary of the date of incorporation of the Corporation. 2. Special Meetings Special meetings of the shareholders may be called by the Board of Directors, Chairman of the Board or President and shall be called by the Board upon the written request of the holders of record of a majority of the outstanding shares of the Corporation entitled to vote at the meeting requested to be called. Such request shall state the purpose or purposes of the proposed meeting. At such special meetings the only business, which may be transacted, is that relating to the purpose or purposes set forth in the notice thereof 3.
